            Case 1:20-cv-10404-PBS Document 9 Filed 03/06/20 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

AMRITPAL SINGH,                        )
          Petitioner,                  )
                                       )           Civil Action
            v.                         )           No. 20-10404-PBS
                                       )
JOSEPH D. MCDONALD, SHERIFF,           )
          Respondent.                  )

                                  PROCEDURAL ORDER

Petitioner, an inmate at Plymouth County Correctional Facility, has
submitted for filing a petition for writ of habeas corpus.

A party filing a habeas action in this Court must either (1) pay the $5.00
filing fee for habeas corpus actions; or (2) seek leave to proceed without
prepayment of the filing fee. See 28 U.S.C. § 1914(a) (fees); 28 U.S.C.
§ 1915 (proceedings in forma pauperis). The motion for leave to proceed
without prepayment of the filing fee must be accompanied by “a certificate
from the warden or other appropriate officer of the place of confinement
showing the amount of money or securities that the petitioner has in any
account in the institution.” Rule 3(a)(2) of the Rules Governing Section
2254 Cases.1

Because petitioner has not submitted a filing fee or moved for leave to
proceed in forma pauperis, he shall be granted additional time to do so.

Accordingly, if petitioner wishes to proceed with this action, within 21
days of the date of this Procedural Order, he either must (1) pay the $5.00
filing fee; or (2) file a motion for leave to proceed in forma pauperis
accompanied by a certified prison account statement. Failure of
petitioner to comply with this directive may result in the dismissal of
this action without prejudice.

For the convenience of litigants, this Court provides a form application
to seek leave to proceed in forma pauperis. The Clerk shall provide
petitioner with an Application to Proceed in District Court Without
Prepaying Fees or Costs.

       SO ORDERED.

 March 6, 2020                             /s/ Patti B. Saris
DATE                                           Patti B. Saris
                                               United States District Judge



1The rules governing petitions brought pursuant to 28 U.S.C. § 2254 cases may be applied
at the discretion of the district court to other habeas petitions. See Rule 1(b) of the
Rules Governing Section 2254 Cases.
